DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.

Response to Arguments
Applicant’s arguments, filed 06/30/2020, with respect to the claim rejections under 35 U.S.C. § 103 have been fully considered and upon review of claim amendments the rejections made of record in the previous office action have been overcome. Therefore, the rejections have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance: 
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1, 11, and 17 required elements as disclosed in applicant’s claims.

Kurach et al. (US Pat. Pub. No. 2017/0228643): teaches the augmented neural network system for training neural network with an external memory module for training the parameters associated with training a deep neural network.
Kaiser et al. (NPL: "Learning to remember rare events"): teaches training a deep neural network by generating embedded data managed in a memory module having key, value, and age slots.
Tseran et al.  (NPL “Memory Augmented Neural Network with Gaussian Embeddings for One-Shot Learning”) teaches storing the distribution associated with the latent space as Gaussian distribution parameters.
Asghar et al. (NPL “Progressive Memory Banks for Incremental Domain Adaptation”): teaches training neural networks focus on incremental domain adaptation by storing and managing data stored in memory using a key to retrieve the contents of memory slot where every variable in the learned memory slots are associated with a mean and variance value that is the same each learn memory slot for generating embedded data as the hidden data states. 
The prior art made of record does not appear to teach, make obvious, or suggest the claim limitations. Independent claims 1, 11, and 17 requires a process training process of deep neural network architecture using a memory having a fix number of slots, each slot comprising a key, value, age and variance. The variance indicating average uncertainty of the difference between the embedded data and the encoded data input. Where the subset of slots are used to generate embedded data and calculate the variance for a target slot with the determined subset as recited by the claim limitations.

The combination of elements as described in the claim language is read over the prior art of record and to-date no art has been found that fairly discloses the claimed invention alone or in combination. Therefore, this combination of elements as described in the claim language is allowable over the prior art.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Yang et al. (US Pub. No. 2020/0250003): teaching the storage architecture for processing a feedforward neural network as one used to query databases using key-value and data base query API to enable access and store data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184